Citation Nr: 1633967	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims on appeal. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Regarding the Veteran's claim for entitlement to service connection for bilateral hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran contends that he was exposed to noise while in service.  The Veteran's military occupational specialty was machine gunner.  He has reported being exposed to considerable noise while firing 50 caliber, M60, grenade launchers and M16 weapons during service.

The Veteran was afforded a VA audiological examination in May 2012.  Upon examination, the pure tone thresholds in his right ear were 10, 15, 10, 15 and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The pure tone thresholds in his left ear were 15, 10, 5, 10, and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  He was diagnosed with sensorineural hearing loss in the frequency range of 6000 Hertz or higher in the right ear and normal hearing in the left ear.  

A private treatment record dated in July 2013 shows that upon examination, the pure tone thresholds in the Veteran's right ear were 15, 25, 15, 10 and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The pure tone thresholds in his left ear were 15, 10, 10, 10 and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The private examiner, Dr. King, noted that puretone results were consistent with normal thresholds in the left ear.  It was noted that speech recognition scores were evaluated using the Maryland CNC.  The results were 80 percent for the right ear and 76 percent for the left ear.  The private examiner noted that the Veteran's hearing loss was mild in the right ear, however, his difficulty in processing speech should be further evaluated.  

The Veteran was afforded a VA audiological examination in November 2014.  Upon examination, the pure tone thresholds in his right ear were 15, 5, 5, 10 and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The pure tone thresholds in his left ear were 10, 10, 5, 10 and 5 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Speech recognition scores were 94 percent for the right ear and 94 percent for the left ear.  He was diagnosed with normal hearing, bilaterally.  The VA examiner noted the Veteran's hearing evaluation dated in 1993 which showed normal hearing.  The VA examiner also noted a review of the private audiological examination in 2013 and stated that the results from the present VA examination were not consistent with the private examination.  

After a review of the record, the Board finds that it is unclear whether the Veteran has impaired hearing under 38 C.F.R. § 3.385.  While the private examiner reported that the Veteran's speech recognition scores were 80 percent for the right ear and 76 percent for the left ear, it was noted that his difficulty in processing speech should be further evaluated.  

The U.S. Court of Appeals for Veterans Claims has held that if a private medical opinion addresses missing information that is relevant, factual, and objective -that is, not a matter of opinion- VA should seek clarification, request the claimant to do so, or explain why such clarification is unnecessary.  Savage v. Shinseki, 24 Vet. App. 259, 268-69 (2011).  On remand, objective clarification from the private examiner is needed to determine whether the scores provided in the Veteran's July 2013 audiological examination adequately represent his speech discrimination.

Regarding the Veteran's claim for entitlement to service connection for a left knee disability, service treatment records are silent for complaints or treatment for a left knee disability.  

Post service private treatment records dated in August 2009 show that the Veteran was diagnosed with degenerative joint disease.  The private examiner, Dr. Pankratz, noted that the Veteran received injections in his knee.  A private medical note from Dr. McKay, dated in January 2012, reflects that the Veteran was being treated for knee problems.  

At the Veteran's June 2016 Travel Board hearing, he stated that while in service, he repelled, jumped and ran in combat boots with full gear, up and down mountains.  He testified that his knees took "a beating" and that since separation from service, they have ached.  He reported receiving injections in his knee for the pain and that his knees swell after standing for many hours.  He also noted the use of a knee brace.  

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a left knee disability.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any left knee disability that may be present.

Lastly, while on remand, the RO should make an attempt to obtain private treatment records from Dr. Pankratz and Dr. McKay and any other private doctor treating the Veteran for his claimed left knee disability after securing any necessary authorization from the Veteran. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from Dr. King regarding the private July 2013 audiological examination as to whether the examination adequately represented the Veteran's speech discrimination scores.  The private examiner must explain why the comment that the Veteran's difficulty in processing speech should be further evaluated was included in the examination report.  

2.  Contact the Veteran and ask him to identify for all private (non-VA) health care providers treating his claimed left knee disability.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to the disability, to include records from Dr. Pankratz and Dr. McKay.

All efforts to obtain the identified records must be fully documented in the claims file.
 
3.  Obtain relevant VA treatment records, including records from the Lubbock Outpatient Clinic.  If no relevant records exist, the claims file should be annotated to reflect such.

4.  Schedule the Veteran for a VA joint examination by an appropriate medical professional to determine the nature and etiology of any current left knee disability.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosed left knee disability had its onset during, or was otherwise related to the Veteran's active military service. 

In rendering an opinion, the examiner should note Veteran's lay statements, to include testimony from his June 2016 Travel Board hearing.  

A complete rationale must be provided for all opinions expressed and conclusions reached.

5.  Then, the RO should readjudicate the Veteran's claims on appeal.  If any of the claims remain denied, a Supplemental Statement of the Case must be furnished to the Veteran and he must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




